ORDER

PER CURIAM.
Michael Ebreeht appeals from his conviction of second degree assault. He claims that the trial court abused its discretion by denying his request for a mistrial after a member of the venire stated that he knew Mr. Ebreeht through police work. He also *502argues that the trial court erred in refusing to give a particular jury instruction on third degree assault. Finding no abuse of discretion by the trial judge in refusing to grant a mistrial, and that Mr. Ebrecht failed to preserve for review the trial court’s refusal of the proffered instruction, this court affirms. Rule 30.25(b).